OPINION
PER CURIAM.
Appellant filed a motion to extend time to file the statement of facts. We find appellant made a timely request for the statement of facts and timely filed a motion. We, therefore, grant the motion. TEX.R.CIV.P. 377, 386.
In order to present a statement of facts on appeal, appellant must make a written request to the official reporter at or before the time prescribed for perfecting the appeal. TEX.R.CIV.P. 377. The time for perfecting the appeal was December 10,
1984.
The motion to extend time to file statement of facts was timely filed January 8, 1985, two days before the record was due. See TEX.R.CIV.P. 386. In the affidavit accompanying that motion, the court reporter avers appellant’s request for the statement of facts was not written and was not made until January 2, 1985. Appellant insists a written request was made November 14, 1984. Attached, in support of its verified motion, is a written request to the court reporter, file stamped by the district clerk’s office November 14, 1984.
We find the request was timely made. Accordingly, the motion is granted. The statement of facts is due in this court before noon January 28, 1985.